—Judgment unanimously affirmed. Memorandum: Defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Moissett, 76 NY2d 909; People v Saunders, 190 AD2d 1092, 1093, lv denied 81 NY2d 1019).
The challenges to defendant’s sentence as harsh or excessive and to Supreme Court’s refusal to grant defendant youthful offender status do not survive the waiver of his right to appeal (see, People v Allen, 82 NY2d 761; People v Williams, 204 AD2d 371). (Appeal from Judgment of Supreme Court, Erie County, Kasler, J.—Attempted Burglary, 2nd Degree.) Present —Balio, J. P., Lawton, Wesley, Doerr and Boehm, JJ.